Willson, Judge.
It is alleged in the indictment and the proof shows that the homicide of which defendant stands convicted was committed in Crockett county, about the thirtieth/ day of March, 1882. This conviction was had upon an indict-! ment presented by the grand jury of Kinney county, and the trial took place in said Kinney county, the indictment alleging that Crockett county, the venue of the offense, was attached for, *209.judicial purposes to said ICinney county. Defendant excepted to the indictment upon the following grounds:
1. Because it did not appear to be the act of the grand jury of the proper county.
2. Because at the time of the alleged offense Crockett county Was attached for judicial purposes to Tom Green county, and that the grand jury of Kinney county had no jurisdiction over the offense.
3. Because the indictment does not show the venue of the offense to be within the jurisdiction of the district court of Kinney county.
4. Because it does not appear that the grand jury who presented the indictment were impaneled to inquire into and of offenses in said county; and
5. Because it does not appear from said indictment that said Crockett eoúnty is not duly organized.
These exceptions were overruled by the court, and this ruling is assigned as error.
1. By act of twenty-second of January, 1875, Crockett county was created out of a portion of the territory of Bexar county. (Acts Fourteenth Legislature, second session, p. 2.) By act of February 10, 1875, it was attached to the county of Kinney for judicial purposes. There was no further legislation in regard to Crockett county until the adoption of the Revised Statutes. In apportioning the counties into judicial districts, Crockett county, 'by the Revised Statutes, is placed in the twentieth district, but it is not attached for judicial purposes to any county. (Rev. Stat., Art. 11, subdiv. 20.) It was placed in the seventy-fifth representative district (Rev. Stat., Art. 13, subdiv. 75), and in the thirtieth senatorial district (Rev. Stat., Art. 11, subdiv. 30), but was not placed in any congressional district. (Rev. Stat., Art. 16.) By act of April 28, 1882, it was again attached for judicial purposes to Kinney county (Acts Seventeenth Legislature, special session, p. 5), and it was again so attached by act of April 9, 1883. (Acts Eighteenth Legislature, p. 65, sec. 38.) It does not appear to have ever been attached for judicial purposes to any county except Kinney, nor does it appear to have been organized at any time, but on the contrary is treated by the act of April 9, 1883, above referred to, as an unorganized county at that date.
Did the Bevised Statutes repeal the act of February 10, 1875, attaching Crockett to Kinney county for judicial purposes? We *210tliink so. Section 3 of the final title of the Eevised Statutes provides “that all civil statuies of a general nature in force when the Eevised Statutes take effect, and which are not included heroin, or which are not hereby expressly continued in force, are hereby repealed.” The act of February 10, 1875, above referred to, was a civil statute of a general nature, and therefore repealed. (Cox v. The State, 8 Texas Ct. App., 254.) This being the case, Crockett county was no longer attached to Kinney county for judicial purposes.
What county, then, had jurisdiction over it for judicial purposes? In our opinion Bexar county, the county from whose territory it was created, resumed jurisdiction over it for judicial purposes. (Runge v. Wyatt, 25 Texas Supp., 291; Clark v. Goss, 12 Texas, 395; O'Shea v. Twohig, 9 Texas, 336; Nelson v. The State, 1 Texas Ct. App., 41.) This jurisdiction remained with the mother county, Bexar, until April 28, 1882, when it was again detached and given to Kinney county, by the act of the Legislature of that date. (Acts Seventeenth Legislature, special session, p. 5.) On the nineteenth day of September, 1882, the indictment in this case was presented and filed in the district court of Kinney county. At that date said district court had jurisdiction over the county of Crockett, but did not have such jurisdiction on the thirtieth day of March, 1882, the date of the commission of the homicido. At that date Bexar county had jurisdiction over said Crockett county.
But, it not appearing that Bexar county ever exercised or attempted to exercise its jurisdiction over this case, did not the jurisdiction of Kinney county attach to the case when Crockett county was attached to it for judicial purposes by the act of April 28, 1882? We think so. It is well settled that when the place where an offense is committed is, after the commission of the offense, created into a new county, such new county has jurisdiction over the offense. (Republic v. Smith, Dallam, 407; Nelson v. The State, 1 Texas Ct. App., 41.) We think this rule is applicable to the case before us. Crockett county, had it been organized, would of course have had jurisdiction over this offense, but until it was organized that jurisdiction was vested in Kinney county, but the jurisdiction was nevertheless that of Crockett county, transferred for the time being to Kinney county for the purposes of justice and the due enforcement of the laws.
We hold, therefore, that the district court of Kinney county *211did not err in entertaining jurisdiction of this case, and that none of the defendant’s exceptions to the indictment are well taken.
3. Upon the trial, the confession of the defendant that he had committed the murder was admitted in evidence over his objections, and this ruling of the court was objected to, and is properly presented in the record by bill of exceptions. At the time of making the confession the defendant was in the custody of an officer, having been arrested by said officer for said murder. He was told by the officer and another person who was assisting the officer as a guard, that they knew that he, defendant, had killed the deceased, and that the best thing he could do was to tell them the whole thing, and tell them what he had done with deceased’s money; that if he would do this they would protect him from being mobbed, and would furnish him with a horse, and show him a crossing on the Rio Grande into Mexico. Thereupon the defendant confessed he had killed the deceased for his money, and he detailed the manner of the killing; stating that he shot him in the head with a pistol, and hit him on the head with rocks, and then dragged the dead body to a bluff on the river bank and threw it over the bluff; that he killed deceased to get his money, and told where the money was concealed in a crevice among the rocks, and pointed out the place. The money was found at the place pointed out by him, and it was also found upon examination of the ground where he said the murder was perpetrated that a body had apparently been dragged from there to the edge of the bluff, beneath which the dead body of deceased had previously been found. On the ground where defendant stated he killed deceased was also found two rocks with blood upon them. All these statements were made while the defendant was under arrest, and without his being-cautioned that they would be used in evidence against him, and upon the promise that he would be protected from the mob and would be assisted across the Rio Grande into Mexico, and these assurances and promises were made to him by the officer having him in custody.
Were the confessions of the defendant, made under the circumstances stated, admissible in evidence against him? At common law,-as we understand the authorities, a confession induced by promises or threats, of a character and under circumstances such as might have influenced the mind of the prisoner in making the confession, would not be evidence against him *212under any circumstances. (1 Greenl. Ev., secs. 219-281, 282; Whart. Crim. Ev. secs. 650, 651, 678.) But, while this is the general rule prescribed, by the provisions of our statute relating' to confessions, we think that statute makes an exception not recognized fully by the common law. Where, in connection with the confession, the prisoner makes a statement of facts or circumstances that are found to be true, which conduce to establish his guilt, such as the finding of secreted or stolen property, or instrument with which he states the offense was committed, then, in our opinion, his entire confession, as well as his statements as to such extraneous facts, are admissible evidence against him.
There is some confusion and conflict in the decisions of our courts upon this point. In Warren v. The State, 29 Texas, 370, the defendant was induced by fear that his life would be taken to make a confession, in connection with which he made statements conducive of his guilt, and which were found to be true. He also at the same time made other statements which had no bearing upon the issue of his guilt. His confession and the accompanying statements were admitted in evidence, and the court charged that “if some of the facts confessed were found to be true by other evidence, the jury may consider them all true.” This charge was held error because it did not confine the jury to the consideration of those facts and circumstances found to be true, which conduced to establish the guilt of the defendant, but permitted them to consider other facts in evidence which did not conduce to establish his guilt; and for this error in the charge the conviction was set aside. Judge Donley, in delivering the opinion of the court, after stating the common law rule which rejects a confession when made under the influence of a threat or promise, says that our statute regulates the subject now, and he recognizes the exception to the general rule which we have hereinbefore stated, and holds, as we understand the opinion, that not only the statements of the prisoner which were in corroboration of his confession and conducive to establish his guilt were evidence against him, but that bis entire confession of guilt was also evidence, although extorted by fear. Selvidge v. The State, 30 Texas, 60, in which the opinion was delivered by the same learned judge, supports, we think,, the view expressed in the Warren case.
In Strait v. The State, 43 Texas, 486, the same question occurred, but was not decided, as a disposition of the ease was *213made upon other grounds. Chief Justice Roberts, in delivering the opinion in Strait’s case, cites the Warren and Selvidge cases and says: “ We understand these cases merely as holding that it is admissible to show not only the fact that the stolen property had been traced by means of information received from the prisoner, but also the information or disclosure itself.”
In Walker v. The State, 2 Texas Court of Appeals, 326, Presiding Judge Ector*, in delivering the opinion of the court, plainly and emphatically states the difference between the rule at common law and the rule as prescribed by our statute. After stating the rule at common law, he says: “In this State, when a prisoner makes a statement of facts, and, in consequence of such information, the property stolen, the bloody clothes of the deceased, or the instrument with which he says the offense was committed, or any other material fact is discovered, such statement, together with the confession of the crime itself, is proper testimony to go to the jury.” In Davis v. The State, 2 Texas Court of Appeals, 588, after quoting the common law rules relating to confessions, it is said: “These common law rules have been modified by our Code in some important respects,” and, as one of the modifications, the one we are discussing is named.
In Davis v. The State, 8 Texas Court of Appeals, 510, the rule, as stated in the previous decisions above cited, seems to be restricted, or, rather, not recognized, and the common law rule, as stated by Mr. G-reenleaf (1 Greenl. Ev., sec. 231), is quoted and approved. This rule, as we have before seen, while it admits in evidence the statements of the prisoner as to extraneous material facts found to be true, excludes the confession of guilt, unless it is otherwise admissible. In Walker v. The State, 9 Texas Court of Appeals, 38, it is said; “When a confession is made by a prisoner in custody, without his having been first cautioned that it may be used against him, and, in connection with such confession, he states facts or circumstances that are found to be true, which conduce to establish his guilt, such as the finding of secreted or stolen property, his statement of the facts or circumstances which are found to be true is competent evidence, but not the entire confession. This is the settled construction of our statute regulating the admissibility of confessions.” The cases referred to as thus settling the construction of the statute are as follows: Davis v. The State, 8 Texas Court of Appeals, 510; Strait v. The State, 43 Texas, 486; Selvidge v. The State, 30 *214Texas, 59, and Warren v. The State, 29 Texas, 370, all of which we have hereinbefore referred to.
Upon a careful examination, we do not think the rule as stated in the Walker case, last quoted from, is supported by any of the decisions cited except the Davis case. It is also to be noted that Walker’s case, in 3 Texas Court of Appeals, and Davis’s case, in 3 Texas Court of Appeals, supra, which hold a contrary doctrine, are not referred to. In O’Connel v. The State, 10 Texas Court of Appeals, 567, it is said that “the rule will not admit the entire confession, but is limited solely and strictly to the facts and circumstances found to be true. To go beyond, and admit the entire confession, would be contrary to the settled construction of our statutes regulating confessions,” citing Davis v. The State, 8 Texas Court of Appeals, 510, and Walker v. The State, 9 Texas Court of Appeals, 38. In Massey v. The State, 10 Texas Court of Appeals, 645, the same rule is declared, upon the same authority. So, also, in Kennon v. The State, 11 Texas Court of Appeals, 356.
We have, we believe, referred to all the decisions bearing upon the question under consideration, and, as we understand them, there is a conflict between them, the earlier cases holding that our statute modifies the common law rule, and the later cases not recognizing such modification, but stating the rule precisely as stated at common law.
After much reflection upon the subject, we have concluded that the correct rule, under our statute, is the one declared in Walker v. The State, 2 Texas Court of Appeals, 326, and which we have hereinbefore stated and quoted. We think the recent decisions upon this question, commencing with Davis v. The State, 8 Texas Court of Appeals, 510, were the result of a misapprehension of the former decisions of our Supreme Court, and a failure to recognize the modification which we now think the statute has engrafted upon the common law rule. Such being our views, we now overrule all decisions which are contrary to the rule now declared to be the correct one.
In the case before us, the confessions of the defendant, thougli made under the influence of promises such as would render the same inadmissible in evidence, were corroborated by accompanying statements made by the defendant of extraneous facts conducing to establish his guilt, and found to be true, and were therefore brought fully within the provisions of our statute, and made competent evidence against the defendant. We hold that *215the court did not err in admitting the whole of the confession and statement of the defendant.
We find no error in the conviction, and it is affirmed.
Affirmed.
Opinion delivered May 17, 1884.